DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10578240. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims are non-distinctive as demonstrated in the table below.
17/533,503
USPN 10,578,240
Remarks
1. An expandable pipe for restoring a damaged pipe, comprising: 

a liner formed of a polymer-based and/or elastomer-based material, 

said liner including a plurality of fibers, 

said liner including an exterior surface, 

said exterior surface of said liner including a plurality of grooves, 



a grout material formed of polyurethane and fibers disposed in said grooves of said liner, and 

said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics.
1. An assembly for restoring a damaged pipe, comprising: 


a liner formed of a thermoplastic polyurethane, 





said liner including an exterior surface, 

said exterior surface presenting a plurality of flared tips and grooves, each groove being located between adjacent flared tips, 

a grout material disposed on said flared tips and in said grooves presented by said exterior surface of said liner, 

said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics; 

a cable attached to said liner and configured to pull said liner through the damaged pipe; a puller-sealer fixture having a U-shaped cross-section configured to hold said liner while the puller-sealer fixture and the liner are pulled together through the damaged pipe; and a rolling dolly attached to the puller-sealer fixture for attaching the cable to the puller-seal fixture and the liner.

6. The assembly of claim 1, wherein said thermoplastic polyurethane of said liner is clear, said liner includes a plurality of fibers, said liner includes an interior surface opposite said exterior surface, said flared tips are located along said entire exterior surface of said liner and continuously around said outer circumference of said liner, each of said flared tips of said liner includes a stem extending perpendicular to a base of said liner and an enlarged top flaring outwardly relative to said stem, said enlarged top has a width greater than a width of said stem, said grout material has a volume which is 1% to 1000% greater after expansion by moisture, ultra violet radiation, heat, and/or ultrasonics, and

said grout material includes polyurethane and fibers.
Expandable pipe and assembly are functional equivalents


TPU is a polymer based material



See claim 6 language in bold 


Same limitation


Same limitation





See claim 6 language in bold




Same limitation
2. The expandable pipe of claim 1, wherein said grout material is expandable in a dimension upon exposure to moisture.  

From patent claim 1:
said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics

Same limitation
3. The expandable pipe of claim 1, wherein said grout material is expandable in a dimension upon exposure to heat.  
said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics
Same limitation
4. The expandable pipe of claim 1, wherein said grout material is expandable in a dimension upon exposure to ultrasonics.
said grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics
Same limitation
5. The expandable pipe of claim 1, wherein said liner is formed of thermoplastic polyurethane (TPU) or polyethylene.
From claim 1:
a liner formed of a thermoplastic polyurethane
Same limitation
7. The expandable pipe of claim 1, wherein said liner includes reinforcing fibers.
From claim 6: 
said liner includes a plurality of fibers
The presence of fibers in the TPU liner would provide reinforcement.
8. The expandable pipe of claim 1, wherein said grooves of said liner are formed between flared tips.
From claim 1:
said liner including an exterior surface, 

said exterior surface presenting a plurality of flared tips and grooves, each groove being located between adjacent flared tips
The language of the application claim is functionally equivalent to the claim language of patent claim 1.


Claims 10-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,204,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims are non-distinctive as demonstrated in the table below.


17/533,503
USPN 11,204,125
Remarks
10. A method of manufacturing an expandable pipe for restoring a damaged pipe, comprising the steps of:

extruding a liner formed of a polymer-based and/or elastomer-based material 
and including a plurality of fibers, the extruded liner including an exterior surface with a plurality of grooves, and 

disposing a grout material formed of polyurethane and fibers in the grooves of the liner, 


and the grout material being expandable in a dimension upon exposure to moisture, ultra violet radiation, heat, and/or ultrasonics.
1. A method of restoring a damaged pipe, comprising the steps of: 


providing a liner formed of a polymer-based and/or elastomer-based material, 

the liner including an exterior surface, 

applying a grout material to the exterior surface of the liner, 

disposing the liner on a puller-sealer fixture having a U-shaped cross-section, pulling the puller-sealer fixture and liner with the grout material through the damaged pipe, and exposing the grout material on the exterior surface of the liner to moisture, ultra violet radiation, heat, and/or ultrasonics, the exposing step causing the grout material to expand and contact an inner diameter surface of the damaged pipe.
11. The method of claim 1, wherein the step of providing the liner includes extruding the liner from thermoplastic polyurethane including fibers, the thermoplastic polyurethane is clear, the exterior surface of the liner includes a plurality of flared tips and grooves, each groove is located between adjacent flared tips, the flared tips are located along an entirety of the exterior surface of the liner and continuously around an outer circumference of the liner, each of the flared tips of the liner includes a stem extending perpendicular to a base of the liner and an enlarged top flaring outwardly relative to the stem, the enlarged top has a width greater than a width of the stem, the step of extruding the liner is performed by an extrusion die which produces a flat sheet of the thermoplastic polyurethane including fibers, the step of providing the liner further includes welding the flat sheet to produce the liner, the liner has a diameter which is less than a diameter of the inner diameter surface of the damaged pipe when the liner is inflated, the liner has a diameter of 6 inches to 12 inches when the liner is inflated, the cross-section of the puller/sealer fixture includes no sharp edges, the puller/sealer fixture maintains the liner in position while pulling the liner through the damaged pipe, the step of applying the grout material to the exterior surface of the liner includes disposing unactivated liquid polyurethane grout on the flared tips and in the grooves, the flared tips and grooves maintain the unactivated liquid polyurethane grout on the exterior surface of the liner during the step of pulling the liner through the damaged pipe, the unactivated liquid polyurethane grout includes fibers and expands 1% to 1000% in volume upon exposing the grout material to moisture, the step of disposing the unactivated liquid polyurethane grout on the flared tips and in the grooves includes applying the unactivated liquid polyurethane grout to the exterior surface of the liner when the liner is flat, the unactivated liquid polyurethane grout is cured by moisture, the step of disposing the unactivated liquid polyurethane grout on the flared tips and in the grooves includes routing the liner through a dip tank assembly containing the unactivated liquid polyurethane grout, the dip tank assembly includes a coating tank which guides the liner through the unactivated liquid polyurethane grout using a series of rollers formed of ultra-high density polyurethane, the coating tank is formed of aluminum and includes a removable top and a drain, the dip tank assembly further includes a mixing tank formed of aluminum providing a reservoir of the unactivated liquid polyurethane grout and supplying the unactivated liquid polyurethane grout to the coating tank, the step of pulling the puller-sealer fixture and liner with the grout material through the damaged pipe includes pulling the puller-seal fixture attached to a rolling dolly by a cable, the puller/sealer fixture is a solid piece of material and is free of sharp edges along the liner, the liner is secured to the puller/sealer fixture by clamps which prevent debris, moisture, and/or the grout material from entering an interior of the liner, and further including spraying a 2-part urethane grout onto the inner diameter surface of the damaged pipe while pulling the puller-sealer fixture and liner through the damaged pipe, the 2-part urethane grout including urethane and a curing agent, the spraying step including spraying the 2-part urethane grout through spraying heads attached to the rolling dolly ahead of the liner, the spraying heads receive two feed lines routed along the cable, one of the feed lines includes the urethane and the other feed line includes the curing agent, mixing the urethane and the curing agent before spraying the 2-part urethane grout on the inner diameter surface of the damaged pipe, the grout material includes a mixture of the unactivated liquid polyurethane grout on the exterior surface of the liner and the 2-part urethane grout on the inner diameter surface of the damaged pipe, and further including the steps of capping ends of the liner and inflating the liner to a specific pressure after spraying the 2-part urethane grout on the inner diameter surface of the damaged pipe, the exposing step including exposing the grout material to moisture such that the grout material expands 1% to 1000% in volume, cures, and adheres to the liner and the inner diameter surface of the damaged pipe, and releasing the pressure from the inflated liner after the grout material is cured.





Extruding and providing are functional equivalents given that providing is further defined as extruding in claim 11 of the patent. All of the remaining claim elements are present in patent claim 11 as indicated by the bold sections.

The application claim is thus not patentably distinct from the patent claim.
Claims 11-13 disclose expansion of the grout material upon exposure to moisture (claim 11), UV radiation (claim 12) and ultrasonic (claim 24)
From patent claim 1: exposing the grout material on the exterior surface of the liner to moisture, ultra violet radiation, heat, and/or ultrasonics, the exposing step causing the grout material to expand

14. The method of claim 10 including welding the extruded liner so that the extruded liner has a diameter with a circular shape.

A circular shaped pipe is not a patentable distinction
15. The method of claim 10, wherein the grout material cures and expands after disposing the grout material on the liner.
From patent claim 1, 
exposing the grout material on the exterior surface of the liner to moisture, ultra violet radiation, heat, and/or ultrasonics, the exposing step causing the grout material to expand
Functionally equivalent limitations
16. The method of claim 10, wherein the liner is formed of thermoplastic polyurethane (TPU) or polyethylene.
From claim 11, 
extruding the liner from thermoplastic polyurethane including fibers
Same limitation
18. The method of claim 10, wherein the liner includes reinforcing fibers.
From claim 11, 
extruding the liner from thermoplastic polyurethane including fibers
Functionally equivalent
19. The method of claim 10, wherein the grooves of the liner are formed between flared tips.
From claim 11,
the liner includes a plurality of flared tips and grooves, each groove is located between adjacent flared tips
Functionally equivalent


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7942167 B1 to Llewellyn (Llewellyn) in view of United States Patent Application Publication No. 2009/0194184 A1 to Kiest, Jr. (Kiest).
	Kiest discloses a method of pipe repair using a liner (Kiest, title, abstract), an analogous field of endeavor as Llewellyn.

With regard to claims 1 and 7, Llewellyn discloses an expandable pipe for restoring a damaged pipe (Llewellyn, title, abstract), comprising: 
a liner (20, fig. 1, column 2, lines 51-52) formed of a polymer-based and/or elastomer-based material (column 3, lines 1-5), said liner including a plurality of fibers (not disclosed, and per claim 7 reinforcing fibers is also not disclosed), said liner including an exterior surface (shown in fig. 1), said exterior surface of said liner including a plurality of grooves (28/28, fig. 1, column 2, lines 51-54), 
a grout material (30, fig. 1, column 2, lines 54-56) formed of polyurethane (column 5, lines 14-15) and fibers (column 5, lines 17-21) disposed in said grooves of said liner (shown in fig. 1), and said grout material being expandable in a dimension upon exposure to moisture (column 6, lines 4-5), ultra violet radiation, heat, and/or ultrasonics.
Llewellyn fails to disclose a plurality of fibers in the liner.  
Kiest discloses a liner of needle punched felt material (Kiest, abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a plurality of fibers in the liner of Llewellyn as taught by Kiest, in order to provide reinforcement to the repair liner to provide a more durable repair assembly.

With regard to claim 2, Llewellyn in view of Kiest discloses the expandable pipe of claim 1 as set forth above, and further discloses wherein said grout material is expandable in a dimension upon exposure to moisture (column 6, lines 4-5).

With regard to claims 3-4, Llewellyn in view of Kiest discloses the expandable pipe of claim 1, but fails to discloses wherein said grout material is expandable in a dimension upon exposure to heat (claim 3) and wherein said grout material is expandable in a dimension upon exposure to ultrasonics (claim 4).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a grout material that is expandable upon exposure to heat or ultrasonic as those types of grouts are known equivalents to moisture activated grouts and the substitution of one equivalent for another involves routine skill in the art. One would be motivated to use heat or ultrasonic activated grouts in scenarios where the presence of moisture is undesirable.

With regard to claim 5, Llewellyn in view of Kiest discloses the expandable pipe of claim 1 as set forth above, Llewellyn further discloses wherein said liner is formed of thermoplastic polyurethane (TPU) or polyethylene (column 3, lines 2-5).

With regard to claim 6, Llewellyn in view of Kiest discloses the expandable pipe of claim 1 as set forth above, but fails to further disclose wherein said liner is clear.
Llewellyn discloses the use of polypropylene in the liner, which is available in a transparent configuration.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a liner of clear PP in order to allow a visual inspection of the underlaying pipe after repair to search for evidence of further defects in the repaired pipe.

With regard to claim 8, Llewellyn in view of Kiest discloses the expandable pipe of claim 1 as set forth above, and Kiest discloses wherein said grooves of said liner are formed between flared tips (Kiest, shown in fig. 4).  
It would have been obvious to one having ordinary skill in the art at the time of filing to use the groove configuration of Kiest in order to provide uniform grooves that are then filled with the grout.

With regard to claim 9, Llewellyn in view of Kiest discloses the expandable pipe of claim 1 as set forth above, and Kiest further discloses wherein said liner includes a weld (Kiest, paragraph 0048).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the methodology of Kiest to form the tube Llewellyn since Kiest makes clear such a technique works as intended. 

With regard to claims 10 and 18, Llewellyn discloses a method of manufacturing an expandable pipe for restoring a damaged pipe (Llewellyn, title, abstract), comprising the steps of:
Extruding (Llewellyn does not disclose a method of creating the liner) a liner (20, fig. 1, column 2, lines 51-53) formed of a polymer-based and/or elastomer-based material (column 3, lines 1-5) and including a plurality of fibers (not disclosed, and in the case of claim 18 reinforcing fibers), the extruded liner including an exterior surface (shown in fig. 1) with a plurality of grooves (28/28, fig. 1, column 2, lines 51-54), and 
disposing a grout material (30, fig. 1, column 2, lines 54-56) formed of polyurethane (column 5, lines 14-15) and fibers (column 5, lines 17-21) in the grooves of the liner (shown in fig. 1), and the grout material being expandable in a dimension upon exposure to moisture (column 6, lines 4-5), ultra violet radiation, heat, and/or ultrasonics.
	Llewellyn fails to disclose extrusion to make the liner and a plurality of fibers in the liner.
Kiest discloses a liner of needle punched felt material (Kiest, abstract).  Kiest further discloses the use of extrusion to create the grooved surface of the liner (Kiest, paragraph 0050)
It would have been obvious to one having ordinary skill in the art at the time of filing to extrude the liner Llewellyn over a plurality of reinforcing (i.e. claim 18) fibers as taught by Kiest, in order to provide reinforcement to the repair liner to provide a more durable repair assembly.
	
With regard to claim 11, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, and further discloses wherein the grout material is expandable in a dimension upon exposure to moisture (Llewellyn column 6, lines 4-5).

With regard to claims 12 and 13, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, but fails to disclose wherein the grout material is expandable in a dimension upon exposure to ultra violet radiation (claim 12) or wherein the grout material is expandable in a dimension upon exposure to ultrasonics (claim 13).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a grout material that is expandable upon exposure to heat or ultrasonic as those types of grouts are known equivalents to moisture activated grouts and the substitution of one equivalent for another involves routine skill in the art. One would be motivated to use heat or ultrasonic activated grouts in scenarios where the presence of moisture is undesirable.

With regard to claim 14, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, and Kiest further discloses including welding (Kiest, paragraph 0048) the extruded liner so that the extruded liner has a diameter with a circular shape (Llewellyn, fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the methodology of Kiest to form the tube Llewellyn since Kiest makes clear such a technique works as intended. 

With regard to claim 15, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, and Llewellyn further discloses wherein the grout material cures and expands after disposing the grout material on the liner (Llewellyn, column 6, lines 4-5).

With regard to claim 16, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, wherein the liner is formed of thermoplastic polyurethane (TPU) or polyethylene (Llewellyn, column 3, lines 2-5).

With regard to claim 17, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, but fails to further disclose wherein the liner is clear.
Llewellyn discloses the use of polypropylene in the liner, which is available in a transparent configuration.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a liner of clear PP in order to allow a visual inspection of the underlaying pipe after repair to search for evidence of further defects in the repaired pipe.

With regard to claim 19, Llewellyn in view of Kiest discloses the method of claim 10 as set forth above, and Kiest further discloses wherein the grooves of the liner are formed between flared tips (Kiest, shown in fig. 4).  
It would have been obvious to one having ordinary skill in the art at the time of filing to use the groove configuration of Kiest in order to provide uniform grooves that are then filled with the grout.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method wherein the step of disposing the grout material in the grooves of the liner includes soaking the liner, together in combination with the other elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753